DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 43 is objected to because of the following informalities:  the phrase “their” in line 6, is unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 45-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 45 recites “said” in line 7, there is insufficient antecedent basis for this limitation in the claim.
Claims 46-52 are rejected for the same reason, since they depend from a rejected claimed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-52  are rejected under 35 U.S.C. 103 as being unpatentable over TipGunlakant et al. (US 2014/0273191) in view of Carpay (US 2003/0004394).
  Regarding claims 33, 45,  Tipgunlakant discloses a system for measuring electrical characteristics of bioparticles (page 2, [0229]), the system comprising: an incubator configured for performing electrochemical measurements in a defined environment (page 7, [0173]; page 10, [0225]), wherein the system is configured for continuously or regularly measuring electrochemical data (page 24, [0484]), the system comprising a processor (page 13, [0282]) programmed for comparing the continuously or regularly measured electrochemical data with reference data (page 10, [0229]; page 24, [0484-0485]) and for determining a moment for adding an active compound based on said comparison (page 10, [0229]; page 25, [0485-0487]).
   Tipgunlakant discloses all the limitations set forth above but fails to explicitly disclose a substrate holder positioned in said incubator and configured for holding a substrate comprising a plurality of wells.
  However, Carpay discloses a substrate holder positioned in said incubator and configured for holding a substrate comprising a plurality of wells (fig. 1; page 1, [0013]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Carpay within the system of Tipgunlakant in order to preclude contamination in the wells thereby maximizing the reliability of the system.

 Regarding claims 35, 46,  Tipgunlakant discloses  wherein the system is adapted for measuring impedance data over a frequency span of at least two decades, at least 2 measurement points per decade being recorded (fig. 2).
 Regarding claim 36, Tipgunlakant discloses  wherein the processor is adapted for determining the moment for adding an active compound based on a parameter value derived from a broad-spectrum impedance measurement conducted on the bioparticles in the well (fig. 2; page 10, [0229]).
 Regarding claims 37, 47, Although, Tipgunlakant and Carpay disclose all the limitations set forth above but fail to specify wherein the broad-spectrum impedance measurement corresponds with an impedance measurement spanning at least a frequency range of 100 Hz to 50kHz. Since Tipgunlakant discloses measuring the electrical impedance over a range of frequencies (page 10, [0225]). Therefore, it would have been obvious to anyone at the time of the invention to specify the range of frequency from 100 hz to 50 khz in order to preclude contamination in the wells thereby maximizing the reliability of the system.
 Regarding claim 38, Tipgunlakant discloses wherein the system is adapted for measuring impedance data comprising both a magnitude as well as a phase of the impedance and/or wherein the system is adapted for measuring electrochemical data on bioparticles in solution (fig. 2; page 10, [0225]).

 Regarding claim 39, Tipgunlakant discloses wherein the processor is programmed for deriving information regarding a specific phenomenon or wherein the processor is programmed for determining information regarding a specific phenomenon, taking into account a determined addition moment for delivering the active compound in the well (page 10, [0229]).

  Regarding claims 41, 49,  Tipgunlakant discloses wherein said system furthermore comprises an environmental parameter sensor for sensing an environmental parameter in the incubator, the environmental parameter being one or more of a temperature, a humidity, a CO» level, an O2 level, a pH, a salinity, a nutrient concentration, and a degree of illumination (page 10, [0229]).
 Regarding claim 42, Tipgunlakant discloses wherein the processor is programmed for determining said information regarding said phenomenon, taking into account said environmental parameter (page 10, [0229]).
 Regarding claim 43, Tipgunlakant discloses  the system furthermore comprising: a plurality of driving and/or read-out circuitries for separately driving and/or reading out different wells or groups of wells through different circuitries, an electrical connector for connecting said plurality of driving and/or read-out circuitry with different electrodes of individual wells or different groups of wells of the substrate by connecting to their different electrical connection points at a backside of the substrate (fig. 1-fig. 2).
  Regarding claims 44, 50-51, Tipgunlakant discloses wherein the driving and/or read-out circuitries are positioned substantially under the different wells or under the different groups of wells under the substrate, when the substrate is positioned in the substrate holder, such that the electrical circuits can be short and substantially the same for the different wells or different groups of wells and/or wherein the driving and/or read-out circuits are configured for reading out different well or different groups of wells in parallel in time, i.e. simultaneously and/or wherein each driving and/or read-out circuit comprise an analog to digital converter and a data acquisition component and/or wherein each driving and/or read-out circuit comprises an analog to digital converter and a data acquisition component 
 Regarding claim 52, Tipgunlakant discloses for measuring electrical characteristics of bioparticles, the computer program product being adapted for, when run on a computer (page 10, [0225]; page 13, [0282]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agnew et al. (US 2004/0171034) discloses compositions…..molecules.
Rocco (US 2010/0028925) discloses method and device…..fluids.
Fritchie et al. (US 8,211,313) discloses system for processing magnetic particles.
Wikswo et al. (US 2015/0004077) discloses integrated…..systems.
Wikswo et al. (US 2014/0356849) discloses integrated organ-on-chip……same.
Kajiyama et al. (US 2002/0164778) discloses advanced………storage medium.
Kullik et al. (US 2004/0215052) discloses incubator…metering.
Packard et al. (US 2004/0096926) discloses compositions….. use thereof.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
March 22, 2022

                                                                               /DANIEL PREVIL/                                                                               Primary Examiner, Art Unit 2684